DICE, Commissioner..
The conviction is for driving a motor vehicle upon a public highway while intoxicated ; the punishment, 7 days in j ail and a fine of $100.
No statement of facts accompanies the record.
In the absence of a statement of facts we are unable to pass upon appellant’s contention that the court erred in overruling his motion for continuance, Barnes v. State, 159 Tex.Cr.R. 78, 261 S.W.2d 597; and to the alleged errors of the court in admitting certain testimony in evidence. Hankins v. State, 163 Tex.Cr.R. 553, 294 S.W.2d 850.
The complaint and information, as well as all other matters of procedure, appear regular; therefore, nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.